DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 1 lines 5-6 of “… a yoke portion   which engages friction lining backing plates radially on the outside…”; and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 line 2 the word “to” should be inserted between “orthogonally” and “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,,19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1 the added limitation on lines 5-6 of “… a yoke portion which engages friction lining backing plates radially on the outside…” appears to conflict with the specification.  Note in paragraph 0036 of the corresponding U.S. Publication 2019/0338816 to the instant application applicants state:
“..wherein the axially directed yoke portion 24, which interconnects the spring legs 22, 23, 
engages in a very space-saving manner radially outwardly both over the brake disk 10 and over the friction linings 2, 3 above a maximized friction radius.  Therefore the yoke portions 24 of the springs do not ‘engage’ the friction lining backing plates.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6- 12,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 the limitation of “ spring legs … which are bent away in a U-shape so as to be offset and parallel to one another…” remains unclear.  While the spec has antecedent basis for this limitation it is unclear from figures 11-13 how the spring legs 22,23 are “offset and parallel”.
	Line 7 “each end piece” lacks antecedent basis.  Which ‘piece’ is this in the drawings?
	Line 8 to which of the previously claimed ‘spring legs’ does “a spring leg” refer?
	Claim 17 line 4 “the clearance springs” lacks antecedent basis.  Only one was claimed in claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim s 1-2,5-8,10-14,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh U.S. 2004/0104086 in view of Meiss et al. 6,173,819.
Regarding claims 1,2 subject to the 112 rejections above, (and as best understood) Katoh shows a clearance spring arrangement substantially as claimed at 50,60 for brake caliper with pin mounting as readily apparent from figures 1,6 and 7.
	Lacking is a showing of a 'partially lined' caliper and a spring (figure 6) in the shape of a bow spring.
However from figure 7 it is apparent bow spring arrangements will work.
Further, as broadly claimed (and as best understood) Meiss shows a 'partially lined' disc brake caliper arrangement. Note the other partially lined brake disc caliper arrangements in the prior art cited (not applied) which vary in structure.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the spring of figure 6 in Katoh to a bow spring arrangement as indicated in figure 7 of that document simply as an obvious variation to what is already indicated in Katoh (possibly to suit a slightly different caliper and/or application).
Further to have used the spring device in Katoh in a 'partially lined" brake disc application would have been obvious as indicated by Meiss, since the springs of Katoh presumably would work in other similarly structure brake caliper arrangements.
Regarding claim 5, as best understood, these limitations are met.
Regarding claim 6 note the ‘retaining clip’ in the area of 52,62.
Regarding claims 7-8,10-14,17 as broadly claimed, and as readily apparent from figures 7,8 of Katoh, these limitations are considered to be met.
Claims 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh/Meiss as applied to claims 1,13 above, and further in view of Dreher et al. 10,670,093.
Regarding claims 18,19 Katoh, as modified, lacks specifically showing a pocket on the clip portion of the clearance spring.
However the reference to Dreher (one of applicant’s prior designs) shows such an arrangement in figure 12 at 44,45.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the clip portion of the spring in figure 7 of Katoh to include a ‘pocket’ simply to make a minor structural modification to the spring in order to adapt it to an application such as that shown by Dreher, without having to undergo a complete redesign of a pad spring.
Allowable Subject Matter
Claims 15,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. Applicant’s primary argument seems to be that Katoh does not show alone or in combination:
A clearance spring having “… plurality of clips, wherein each of the clips retains a respective one of the spring legs on the friction lining back plate" (Emphasis added)….”.
However, as clearly shown in figure 7 of Katoh the spring 6 includes a yoke portion 60a, having spring legs (in the area of lead line to numeral 60 on either side) having spring clips 62,63 considered as one element.  The clips engage the backing plate at 42, as per applicant’s as broadly claimed.
Simply repeating the claim , as amended, in it’s entirety and stating the reference does not show the claimed elements is conclusory since the argument does not point out specifically what claimed limitation Katoh is lacking.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/13/21